                 Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 1 of 16



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
 9   CARLOS O. CABALLERO DDS, MS, PS,
     d/b/a Master Orthodontics, individually and on
10                                                       No.
     behalf of all others similarly situated,
11
                                            Plaintiff,   COMPLAINT—CLASS ACTION
12
            v.                                           JURY DEMAND
13
     MASSACHUSETTS BAY INSURANCE
14   COMPANY,
15                                    Defendant.
16

17                                     I.         INTRODUCTION

18          Plaintiff Carlos O. Caballero DDS, MS, PS d/b/a Master Orthodontics (“Plaintiff” or

19   “Caballero”), individually and on behalf of all other similarly situated members of the defined
20
     national class and the defined Washington subclasses (the “Class Members”), by and through the
21
     undersigned attorneys, brings this class action against Defendant Massachusetts Bay Insurance
22
     Company (“Defendant” or “MBIC”) and alleges as follows based on personal knowledge and
23
     information and belief:
24

25

26

     COMPLAINT—CLASS ACTION - 1                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                         FACSIMILE : (206) 623-3384
                 Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 2 of 16



 1                                II.     JURISDICTION AND VENUE
 2          1.       This Court has subject matter jurisdiction pursuant to the Class Action Fairness
 3   Act of 2005, 28 U.S.C. § 1332(d), because at least one Class member is of diverse citizenship
 4
     from Defendant, there are 100 or more Class members nationwide, and the aggregate amount in
 5
     controversy exceeds $5,000,000. The Court has supplemental jurisdiction over Plaintiff’s state
 6
     law claims under 28 U.S.C. § 1367.
 7

 8          2.       This Court has personal jurisdiction over Defendant because Defendant registered

 9   to do business in Washington, has sufficient minimum contacts with Washington, and otherwise

10   intentionally avails itself of the markets within Washington through its business activities, such
11
     that the exercise of jurisdiction by this Court is proper. Moreover, the claims of Plaintiff and all
12
     of the Washington subclass members in this case arise out of and directly relate to Defendant’s
13
     contacts with Washington.
14
            3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the
15

16   Court has personal jurisdiction over Defendant, a substantial portion the alleged wrongdoing

17   occurred in this District and the state of Washington, and Defendant has sufficient contacts with
18   this District and the state of Washington.
19
            4.       Venue is proper in the Western District of Washington pursuant to 28 U.S.C.
20
     §1391(b)(2) because a substantial part of the events or omissions giving rise to the claims at
21
     issue in this Complaint arose in this District. Plaintiff’s places of business are located in
22

23   Bremerton, Washington, Kitsap County; Port Orchard, Washington, Kitsap County; and Gig

24   Harbor, Washington, Kitsap County. This action is therefore appropriately filed in the Tacoma

25   Division because a substantial portion of the events giving rise to this lawsuit arose in Kitsap
26   County.

     COMPLAINT—CLASS ACTION - 2                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
                 Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 3 of 16



 1                                            III.    PARTIES
 2          5.       Plaintiff Carlos O. Caballero DDS, MS, PS d/b/a Master Orthodontics, owns and
 3   operates an orthodontics practice in three locations, 55 NE Fairgrounds Rd., #100 and #102,
 4
     Bremerton, Washington, 1890 Pottery Ave., Port Orchard, WA 98366, and 4700 Point Fosdick
 5
     Dr. NW, #204, Gig Harbor, WA 98335.
 6
            6.       Defendant Massachusetts Bay Insurance Company is an insurance carrier
 7

 8   incorporated in New Hampshire and Massachusetts and whose headquarters are located in

 9   Worcester, Massachusetts.

10          7.       Defendant MBIC is authorized to write, sell, and issue business insurance policies
11
     in all fifty states and the District of Columbia. MBIC conducted business within these states by
12
     selling and issuing business insurance policies to policyholders, including Caballero.
13
                                     IV.     NATURE OF THE CASE
14
            8.       Plaintiff Caballero provides orthodontics services.
15

16          9.       Due to COVID-19 and proclamations and orders by Washington Governor Jay

17   Inslee and/or other civil authorities, Plaintiff was forced to suspend or dramatically limit its

18   orthodontics practice.
19
            10.      Plaintiff intended to rely on its business insurance to maintain income in case of
20
     an insured loss. This lawsuit is filed to ensure that Plaintiff and other similarly-situated
21
     policyholders receive the insurance benefits to which they are entitled and for which they paid.
22
            11.      MBIC issued one or more insurance policies to Plaintiff, including a
23

24   Businessowners Insurance Policy and related endorsements, insuring Plaintiff’s property and

25   business practice and other coverages at all relevant times.
26

     COMPLAINT—CLASS ACTION - 3                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                               FACSIMILE : (206) 623-3384
               Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 4 of 16



 1          12.     Plaintiff’s business property includes property owned and/or leased by Plaintiff
 2   and used for general business purposes for the specific purpose of providing orthodontics
 3
     services and other related business activities.
 4
            13.     MBIC Businessowners Coverage promises to pay Plaintiff for risks of “direct
 5
     physical loss of or damage to” to covered property and includes coverage for risks for “loss of or
 6

 7   damage to” covered property.

 8          14.     MBIC’s Businessowners Coverage Form provides Plaintiff with Business Income

 9   Coverage, Extra Expense Coverage, Extended Business Income Coverage, Civil Authority
10   Coverage, and Denial of Access to Premises Coverage.
11
            15.     Plaintiff paid all premiums for the coverage when due.
12
            16.     On or about January 2020, the United States of America saw its first cases of
13
     persons infected by COVID-19, which has been designated a worldwide pandemic.
14

15          17.     In light of this pandemic, on February 29, 2020, Washington Governor Jay Inslee

16   issued Proclamation 20-5, declaring a State of Emergency for all counties in the state of

17   Washington as the result of COVID-19. Thereafter, Governor Inslee issued a series of certain
18
     proclamations and orders affecting many persons and businesses in Washington, whether
19
     infected with COVID-19 or not, requiring certain public health precautions.
20
            18.     On March 19, 2020, Governor Inslee issued Proclamation 20-24, “Restrictions on
21
     Non Urgent Medical Procedures.” The proclamation provides, in part:
22

23          WHEREAS, the health care person protective equipment supply chain in Washington
            State has been severely disrupted by the significant increased use of such equipment
24          worldwide, such that there are now critical shortages of this equipment for health care
            workers. To curtail the spread of the COVID-19 pandemic in Washington State and to
25          protect our health care workers as they provide health care services, it is necessary to
            immediately prohibit all hospitals, ambulatory surgery centers, and dental orthodontic,
26
            and endodontic offices in Washington State from providing health care services,

     COMPLAINT—CLASS ACTION - 4                                        K E L L E R R O H R B AC K      L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                           FACSIMILE : (206) 623-3384
              Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 5 of 16



 1          procedures and surgeries that require personal protective equipment, which if delayed,
            are not anticipated to cause harm to the patient within the next three months[.]
 2
            19.     On March 23, 2020, Governor Inslee issued Proclamation 20-25, “Stay Home—
 3

 4   State Healthy.” The proclamation requires that “[a]ll people in Washington State [ ] immediately

 5   cease leaving their home or place of residence except: (1) to conduct or participate in essential

 6   activities, and/or (2) for employment in essential business activities.” The proclamation prohibits
 7
     “all non-essential businesses in Washington State from conducting business, within the
 8
     limitations provided herein.”
 9
            20.     Governor Inslee has extended Proclamation until May 31, 2020.
10
            21.     By order of Governor Inslee, orthodontists including Plaintiff were prohibited
11

12   from providing services but for urgent and emergency procedures.

13          22.     No COVID-19 virus has been detected on Plaintiff’s business premises.
14          23.     Plaintiff’s property has sustained direct physical loss and/or damages related to
15
     COVID-19 and/or the proclamations and orders.
16
            24.     Plaintiff’s property will continue to sustain direct physical loss or damage covered
17
     by the MBIC policy or policies, including but not limited to business interruption, extra expense,
18
19   extended business interruption, interruption by civil authority, denial of access to premises, and

20   other expenses.

21          25.     Plaintiff’s property cannot be used for its intended purposes.
22          26.     As a result of the above, Plaintiff has experienced and will experience loss
23
     covered by the MBIC policy or policies.
24
            27.     Upon information and belief, MBIC intends to deny Caballero’s claim, and MBIC
25
     has denied, and will deny coverage for other similarly situated policyholders.
26

     COMPLAINT—CLASS ACTION - 5                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
              Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 6 of 16



 1                             V.      CLASS ACTION ALLEGATIONS
 2          28.     This matter is brought by Plaintiff on behalf of itself and those similarly situated,
 3   under Federal Rules of Civil Procedure 23(b)(1), 23(b)(2), and 23(b)(3).
 4
            29.     The Classes and Subclasses that Plaintiff seeks to represent are defined as:
 5
                    A.     Business Income Coverage Breach of Contract Class: All persons and
 6
            entities in the United States insured under a MBIC policy with Business Income
 7

 8          Coverage who suffered a suspension of their business at the covered premises related to

 9          COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil

10          authorities and whose Business Income claim was denied by MBIC.
11
                    B.     Business Income Coverage Breach of Contract Washington Subclass:
12
            All persons and entities in the State of Washington insured under a MBIC policy with
13
            Business Income Coverage who suffered a suspension of their business at the covered
14
            premises related to COVID-19 and/or orders issued by Governor Inslee, and/or other civil
15

16          authorities and whose Business Income claim was denied by MBIC.

17                  C.     Business Income Coverage Declaratory Relief Class: All persons and
18          entities in the United States insured under a MBIC policy with Business Income
19
            Coverage who suffered a suspension of their business at the covered premises related to
20
            COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
21
            authorities.
22

23                  D.     Business Income Coverage Declaratory Relief Washington Subclass: All

24          persons and entities in the State of Washington insured under a MBIC policy with

25          Business Income Coverage who suffered a suspension of their business at the covered
26

     COMPLAINT—CLASS ACTION - 6                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
             Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 7 of 16



 1         premises related to COVID-19 and/or orders issued by Governor Inslee, and/or other civil
 2         authorities.
 3
                   E.     Extra Expense Breach of Contract Class: All persons and entities in the
 4
           United States insured under a MBIC policy with Extra Expense coverage who incurred
 5
           expenses while seeking to minimize losses from the suspension of business at the covered
 6

 7         premises in connection with COVID-19 and/or orders issued by Governor Inslee, other

 8         Governors, and/or other civil authorities and whose Extra Expense claim was denied by

 9         MBIC.
10                 F.     Extra Expense Breach of Contract Washington Subclass: All persons
11
           and entities in the State of Washington insured under a MBIC policy with Extra Expense
12
           coverage who incurred expenses while seeking to minimize losses from the suspension of
13
           business at the covered premises in connection with COVID-19 and/or orders issued by
14

15         Governor Inslee, and/or other civil authorities and whose Extra Expense claim was

16         denied by MBIC.

17                 G.     Extra Expense Declaratory Relief Class: All persons and entities in the
18
           United States insured under a MBIC policy with Extra Expense coverage who incurred
19
           expenses while seeking to minimize losses from the suspension of their business at the
20
           covered premises in connection with COVID-19 and/or orders issued by Governor Inslee,
21
           other Governors, and/or other civil authorities.
22

23                 H.     Extra Expense Declaratory Relief Washington Subclass: All persons and

24         entities in the State of Washington insured under a MBIC policy with Extra Expense
25         coverage who incurred expenses while seeking to minimize losses from the suspension of
26

     COMPLAINT—CLASS ACTION - 7                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                         FACSIMILE : (206) 623-3384
             Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 8 of 16



 1         their business at the covered premises in connection with COVID-19 and/or orders issued
 2         by Governor Inslee, and/or other civil authorities.
 3
                  I.      Extended Business Income Breach of Contract Class: All persons and
 4
           entities in the United States insured under a MBIC policy with Extended Business
 5
           Income coverage who suffered a suspension of their business at the covered premises
 6

 7         related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or

 8         other civil authorities and whose Extended Business Income claim was denied by MBIC.

 9                J.      Extended Business Income Breach of Contract Washington Subclass:
10         All persons and entities in the State of Washington insured under a MBIC policy with
11
           Extended Business Income coverage who suffered a suspension of their business at the
12
           covered premises related to COVID-19 and/or orders issued by Governor Inslee, and/or
13
           other civil authorities and whose Extended Business Income claim was denied by MBIC.
14

15                K.      Extended Business Income Declaratory Relief Class: All persons and

16         entities in the United States insured under a MBIC policy with Extended Business

17         Income coverage who suffered a suspension of their business at the covered premises due
18
           to COVID-19 related to COVID-19 and/or orders issued by Governor Inslee, other
19
           Governors, and/or other civil authorities.
20
                  L.      Extended Business Income Declaratory Relief Washington Subclass: All
21
           persons and entities in the State of Washington insured under a MBIC policy with
22

23         Extended Business Income coverage who suffered a suspension of their business at the

24         covered premises due to COVID-19 related to COVID-19 and/or orders issued by
25         Governor Inslee, and/or other civil authorities.
26

     COMPLAINT—CLASS ACTION - 8                                     K E L L E R R O H R B AC K    L.L.P.
                                                                        1201 Third A venue, Suite 3200
                                                                           Seattle, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                        FACSIMILE : (206) 623-3384
             Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 9 of 16



 1                 M.     Civil Authority Breach of Contract Class: All persons and entities in the
 2         United States insured under a MBIC policy with Civil Authority coverage who suffered a
 3
           loss of business income and/or extra expense related to the impact of COVID-19 and/or
 4
           orders issued by Governor Inslee, other Governors, and/or other civil authorities and
 5
           whose Civil Authority claim was denied by MBIC.
 6

 7                 N.     Civil Authority Breach of Contract Washington Subclass: All persons

 8         and entities in the State of Washington insured under a MBIC policy with Civil Authority

 9         coverage who suffered a loss of business income and/or extra expense related to the
10         impact of COVID-19 and/or orders issued by Governor Inslee, and/or other civil
11
           authorities and whose Civil Authority claim was denied by MBIC.
12
                   O.     Civil Authority Declaratory Relief Class: All persons and entities in the
13
           United States insured under a MBIC policy with Civil Authority coverage who suffered a
14

15         loss of business income and/or extra expense related to COVID-19 and/or orders issued

16         by Governor Inslee, other Governors, and/or other civil authorities.

17                 P.     Civil Authority Declaratory Relief Washington Subclass: All persons and
18
           entities in the State of Washington insured under a MBIC policy with Civil Authority
19
           coverage who suffered a loss of business income and/or extra expense related to the
20
           impact of COVID-19 19 and/or orders issued by Governor Inslee, and/or other civil
21
           authorities.
22

23                 Q.     Denial of Access to Premises Breach of Contract Relief Class: All

24         persons and entities in the United States insured under a MBIC policy with Denial of
25         Access to Premises coverage who suffered a loss of business income and/or extra
26
           expense related to the impact of COVID-19 and/or orders issued by Governor Inslee,

     COMPLAINT—CLASS ACTION - 9                                       K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                          FACSIMILE : (206) 623-3384
              Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 10 of 16



 1          other Governors, and/or other civil authorities and whose Denial of Access to Premises
 2          claim was denied by MBIC.
 3
                    R.      Denial of Access to Premises Breach of Contract Washington Subclass:
 4
            All persons and entities in the state of Washington insured under a MBIC policy with
 5
            Denial of Access to Premises coverage who suffered a loss of business income and/or
 6

 7          extra expense related to the impact of COVID-19 and/or orders issued by Governor

 8          Inslee, other Governors, and/or other civil authorities and whose Denial of Access to

 9          Premises claim was denied by MBIC.
10                  S.      Denial of Access to Premises Declaratory Relief Class: All persons and
11
            entities in the United States insured under a MBIC policy with Denial of Access to
12
            Premises coverage who suffered a loss of business income and/or extra expense related to
13
            the impact of COVID-19 and/or orders issued by Governor Inslee, other Governors,
14

15          and/or other civil authorities.

16                  T.      Denial of Access to Premises Declaratory Relief Washington Subclass:

17          All persons and entities in the state of Washington insured under a MBIC policy with
18
            Denial of Access to Premises coverage who suffered a loss of business income and/or
19
            extra expense related to the impact of COVID-19 and/or orders issued by Governor
20
            Inslee, other Governors, and/or other civil authorities.
21
            30.     Excluded from the Classes and Subclasses are Defendant’s officers, directors, and
22

23   employees; the judicial officers and associated court staff assigned to this case; and the

24   immediate family members of such officers and staff. Plaintiff reserves the right to amend the
25   Class definition based on information obtained in discovery.
26

     COMPLAINT—CLASS ACTION - 10                                         K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
              Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 11 of 16



 1          31.     This action may properly be maintained on behalf of each proposed Class under
 2   the criteria of Rule 23 of the Federal Rules of Civil Procedure.
 3
            32.     Numerosity: The members of the Class are so numerous that joinder of all
 4
     members would be impractical. Plaintiff is informed and believes that the proposed Class and
 5
     Subclass contains hundreds of members. The precise number of class members can be
 6

 7   ascertained through discovery, which will include Defendant’s records of policyholders.

 8          33.     Commonality and Predominance: Common questions of law and fact

 9   predominate over any questions affecting only individual members of the Class. Common
10   questions include, but are not limited to, the following:
11
                    A.      Whether the class members suffered covered losses based on common
12
            policies issued to members of the Class and Subclass;
13
                    B.      Whether MBIC acted in a manner common to the Class and Subclass and
14

15          wrongfully denied claims for coverage relating to COVID-19 and/or orders issued by

16          Governor Inslee, other Governors, and/or other civil authorities;

17                  C.      Whether Business Income coverage in MBIC’s policies of insurance
18
            applies to a suspension of business relating to COVID-19 and/or orders issued by
19
            Governor Inslee, other Governors, and/or other civil authorities;
20
                    D.      Whether Extra Expense coverage in MBIC’s policies of insurance applies
21
            to efforts to minimize a loss relating to COVID-19 and/or orders issued by Governor
22

23          Inslee, other Governors, and/or other civil authorities;

24                  E.      Whether Extended Business Income coverage in MBIC’s policies of
25          insurance applies to a suspension of business relating to COVID-19 and/or orders issued
26
            by Governor Inslee, other Governors, and/or civil authorities;

     COMPLAINT—CLASS ACTION - 11                                        K E L L E R R O H R B AC K     L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                             FACSIMILE : (206) 623-3384
               Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 12 of 16



 1                    F.      Whether Civil Authority coverage in MBIC’s policies of insurance applies
 2            to a suspension of business relating to COVID-19 and/or orders issued by Governor
 3
              Inslee, other Governors, and/or civil authorities;
 4
                      G.      Whether Denial of Access to Premises coverage in MBIC’s policies of
 5
              insurance applies to a suspension of business relating to COVID-19 and/or orders issued
 6

 7            by Governor Inslee, other Governors, and/or civil authorities;

 8                    H.      Whether MBIC has breached its contracts of insurance through a blanket

 9            denial of all claims based on business interruption, income loss or closures related to
10            COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
11
              authorities;
12
                      I.      Whether, because of Defendant’s conduct, Plaintiff and the class members
13
              have suffered damages; and if so, the appropriate amount thereof; and
14

15                    J.      Whether, because of Defendant’s conduct, Plaintiff and the class members

16            are entitled to equitable and declaratory relief, and if so, the nature of such relief.

17            34.     Typicality: Plaintiff’s claims are typical of the claims of the members of the
18
     classes. Plaintiff and all the members of the classes have been injured by the same wrongful
19
     practices of MBIC. Plaintiff’s claims arise from the same practices and course of conduct that
20
     give rise to the claims of the members of the Class and are based on the same legal theories.
21
              35.     Adequacy: Plaintiff will fully and adequately assert and protect the interests of
22

23   the classes and has retained class counsel who are experienced and qualified in prosecuting class

24   actions. Neither Plaintiff nor its attorneys have any interests contrary to or in conflict with the
25   Class.
26

     COMPLAINT—CLASS ACTION - 12                                            K E L L E R R O H R B AC K    L.L.P.
                                                                                1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE : (206) 623-3384
               Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 13 of 16



 1            36.   Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or Varying
 2   Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
 3
     adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are
 4
     common to all members of the class. The prosecution of separate actions by individual members
 5
     of the classes would risk inconsistent or varying interpretations of those policy terms and create
 6

 7   inconsistent standards of conduct for Defendant. The policy interpretations sought by Plaintiff

 8   could also impair the ability of absent class members to protect their interests.

 9            37.   Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:
10   Defendant acted or refused to act on grounds generally applicable to Plaintiff and other members
11
     of the proposed classes making injunctive relief and declaratory relief appropriate on a classwide
12
     basis.
13
              38.   Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is
14

15   superior to all other available methods of the fair and efficient adjudication of this lawsuit. While

16   the aggregate damages sustained by the classes are likely to be in the millions of dollars, the

17   individual damages incurred by each class member may be too small to warrant the expense of
18
     individual suits. Individual litigation creates a risk of inconsistent and/or contradictory decisions
19
     and the court system would be unduly burdened by individual litigation of such cases. A class
20
     action would result in a unified adjudication, with the benefits of economies of scale and
21
     supervision by a single court.
22

23                                      VI.    CAUSES OF ACTION

24                                    Count One—Declaratory Judgment

25              (Brought on behalf of the Business Income Coverage Declaratory Relief Class,
        Business Income Coverage Declaratory Relief Washington Subclass, Extended Business
26    Income Declaratory Relief Class, Extended Business Income Declaratory Relief Washington

     COMPLAINT—CLASS ACTION - 13                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                              FACSIMILE : (206) 623-3384
              Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 14 of 16



 1      Subclass, Civil Authority Declaratory Relief Class, Civil Authority Declaratory Relief
      Washington Subclass, Extra Expense Declaratory Relief Class, Extra Expense Declaratory
 2     Relief Washington Subclass, Denial of Access to Premises Declaratory Relief Class, and
               Denial of Access to Premises Declaratory Relief Washington Subclass)
 3

 4          39.     Previous paragraphs alleged are incorporated herein.

 5          40.     This is a cause of action for declaratory judgment pursuant to the Declaratory

 6   Judgment Act, codified at 28 U.S.C. § 2201.
 7
            41.     Plaintiff brings this cause of action on behalf of the Business Income Coverage
 8
     Declaratory Relief Class, Business Income Coverage Declaratory Relief Washington Subclass,
 9
     Extended Business Income Declaratory Relief Class, Extended Business Income Declaratory
10
     Relief Washington Subclass, Civil Authority Declaratory Relief Class, Civil Authority
11

12   Declaratory Relief Washington Subclass, Extra Expense Declaratory Relief Class, Extra Expense

13   Declaratory Relief Washington Subclass, Denial of Access to Premises Declaratory Relief Class,
14   and Denial of Access to Premises Declaratory Relief Washington Subclass.
15
            42.     Plaintiff seeks a declaratory judgment declaring that Plaintiff’s and class members
16
     losses and expenses resulting from the interruption of their business are covered by the Policy.
17
            43.     Plaintiff seeks a declaratory judgment declaring that MBIC is responsible for
18
19   timely and fully paying all such claims.

20                                  Count Two—Breach of Contract

21             (Brought on behalf of the Business Income Coverage Breach of Contract Class,
       Business Income Coverage Breach of Contract Washington Subclass, Extended Business
22   Income Breach of Contract Class, Extended Business Income Breach of Contract Washington
23      Subclass, Civil Authority Breach of Contract Class, Civil Authority Breach of Contract
       Washington Subclass, Extra Expense Breach of Contract Class, Extra Expense Breach of
24    Contract Washington Subclass, Denial of Access to Premises Breach of Contract Class, and
                Denial of Access to Premises Breach of Contract Washington Subclass)
25
            44.     Previous paragraphs alleged are incorporated herein.
26

     COMPLAINT—CLASS ACTION - 14                                        K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
              Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 15 of 16



 1          45.     Plaintiff brings this cause of action on behalf of the Business Income Coverage
 2   Breach of Contract Class, Business Income Coverage Breach of Contract Washington Subclass,
 3
     Extended Business Income Breach of Contract Class, Extended Business Income Breach of
 4
     Contract Washington Subclass, Civil Authority Breach of Contract Class, Civil Authority Breach
 5
     of Contract Washington Subclass, Extra Expense Breach of Contract Class, Extra Expense
 6

 7   Breach of Contract Washington Subclass, Denial of Access to Premises Breach of Contract

 8   Class, and Denial of Access to Premises Breach of Contract Washington Subclass.

 9          46.     The Policy is a contract under which Plaintiff and the class paid premiums to
10   MBIC in exchange for MBIC’s promise to pay Plaintiff and the class for all claims covered by
11
     the Policy.
12
            47.     Plaintiff has paid its insurance premiums.
13
            48.     Upon information and belief, MBIC has denied, and will continue to deny
14

15   coverage for other similarly situated policyholders.

16          49.     Denying coverage for the claim is a breach of the insurance contract.

17          50.     Plaintiff is harmed by the breach of the insurance contract by MBIC.
18
                                             VII.    PRAYER
19
            1.      A declaratory judgment that the policy or policies cover Plaintiff’s losses and
20
     expenses resulting from the interruption of Plaintiff’s business related to COVID-19 and/or
21
     orders issued by Governor Inslee, other Governors, and/or other authorities.
22

23          2.      A declaratory judgment that the defendant is responsible for timely and fully

24   paying all such losses.

25          3.      Damages.
26          4.      Pre- and post-judgment interest at the highest allowable rate.

     COMPLAINT—CLASS ACTION - 15                                        K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE : (206) 623-3384
                Case 3:20-cv-05437-MLP Document 1 Filed 05/08/20 Page 16 of 16



 1            5.       Reasonable attorney fees and costs.
 2            6.       Such further and other relief as the Court shall deem appropriate.
 3
                                            VIII. JURY DEMAND
 4
              Plaintiff demands a jury trial on all claims so triable.
 5
              DATED this 8th day of May, 2020.
 6
      StandardSig                                      KELLER ROHRBACK L.L.P.
 7

 8                                                     By: s/ Amy Williams-Derry
                                                       By: s/ Lynn L. Sarko
 9                                                     By: s/ Gretchen Freeman Cappio
                                                       By: s/ Irene M. Hecht
10                                                     By: s/ Ian S. Birk
                                                       By: s/ Maureen Falecki
11                                                     By: s/ Nathan Nanfelt
                                                           Amy Williams-Derry, WSBA #28711
12                                                         Lynn L. Sarko, WSBA #16569
                                                           Gretchen Freeman Cappio, WSBA #29576
13                                                         Irene M. Hecht, WSBA #11063
                                                           Ian S. Birk, WSBA #31431
14                                                         Maureen Falecki, WSBA #18569
                                                           Nathan L. Nanfelt, WSBA #45273
15                                                         1201 Third Avenue, Suite 3200
                                                           Seattle, WA 98101
16                                                         Telephone: (206) 623-1900
                                                           Fax: (206) 623-3384
17                                                         Email: awilliams-derry@kellerrohrback.com
                                                           Email: lsarko@kellerrohrback.com
18                                                         Email: gcappio@kellerrohrback.com
                                                           Email: ihecht@kellerrohrback.com
19                                                         Email: ibirk@kellerrohrback.com
                                                           Email: mfalecki@kellerrohrback.com
20                                                         Email: nnanfelt@kellerrrohrback.com
21                                                     By: s/ Alison Chase (Pro hac applic. to be filed)
                                                           Alison Chase, CA Bar #226976
22                                                         801 Garden Street, Suite 301
                                                           Santa Barbara, CA 93101
23                                                         Email: achase@kellerrohrback.com
                                                           Telephone: (805) 456-1496
24                                                         Fax: (805) 456-1497
25                                                           Attorneys for Plaintiff
26   4820-7486-9179, v. 2


     COMPLAINT—CLASS ACTION - 16                                            K E L L E R R O H R B AC K    L.L.P.
                                                                                1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                FACSIMILE : (206) 623-3384
